United States Court of Appeals
                                                                             Fifth Circuit

          IN THE UNITED STATES COURT OF APPEALS I L E D
                                               F
                   FOR THE FIFTH CIRCUIT      August 6, 2008

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                No. 08-50037
                             Conference Calendar


UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

HUGO ROLANDO TOBAR-CAMPOS, also known as Alfredo Valesco-Messina

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 3:07-CR-991-ALL


Before HIGGINBOTHAM, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Hugo Rolando Tobar-Campos
raises arguments that are foreclosed by Almendarez-Torres v. United States,
523 U.S. 224, 235 (1998), which held that 8 U.S.C. § 1326(b)(2) is a penalty
provision and not a separate criminal offense.        United States v. Pineda-
Arrellano, 492 F.3d 624, 625 (5th Cir. 2007), cert. denied, 128 S. Ct. 872 (2008).




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 08-50037

The Government’s motion for summary affirmance is GRANTED, and the
judgment of the district court is AFFIRMED.




                                    2